Order entered January 31, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00126-CV

                 BRIAN VODICKA AND STEVEN AUBREY, Appellants

                                             V.

                   NORTH AMERICAN TITLE COMPANY, Appellee

                                   On Appeal from the
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-01142-I

                                          ORDER
       Appellee’s motion for leave to file a post-submission letter brief is GRANTED, and the

brief received on January 8, 2014 is ORDERED filed as of that date.


                                                    /s/   LANA MYERS
                                                          JUSTICE